Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's reply to the previous Office action, dated November 1, 2021, has been received. By way of this reply, Applicant has amended the abstract of the disclosure and claims 1, 19, 53, 59, and 99, and introduced new claim 103. 
Claims 13-15, 34, 53, 87, and 99 remain withdrawn from consideration.
Claims 1-8, 10-12, 17-20, 29, 59, and 103 are currently under examination.
The rejections of record can be found in the previous Office action, dated June 1, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 1, 2021 was filed after the mailing date of the first Office action on the merits on June 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure was previously objected to due to the use of the legal phraseology “Aspects of the disclosure”.
Applicant’s amendments to the abstract have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112
Claims 1-8, 10-15, 17-20, 29, and 59 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
Claims 1-6, 8, 10-11, 17-18, 29, and 59 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cao (WO 2016/054555, cited in IDS).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 12, and 19-20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cao as applied to claim 1 above, and further in view of Hadden (US 2013/0243723 A1, cited in IDS) and Fehrenbacher (Lancet. 2016 Apr 30;387(10030):1837-46.).
Applicant’s amendments to the claims have addressed this issue, and this rejection is hereby withdrawn. However, Applicant’s amendments to the claims necessitate the following new grounds of rejection:

Claims 1-8, 10-12, 17-20, 29, 59, and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Hadden in view of Zhou (US20130323249A1), Fehrenbacher, and Wang (Scand J Immunol. 2001 Nov;54(5):453-8).
Hadden teaches a primary cell-derived biologic including the cytokines IL-1, IL-2, IL-6, IL-8, TNF-α, and IFN-γ (IRX-2), which is useful for potentiating an immune response for the treatment of cancer (para. 0024). 

Hadden also teaches that such compounds may be administered intra- or subcutaneously, or peri- or intralymphatically, intranodally or intrasplenically or intramuscularly, intraperitoneally, and intrathorasically (para. 0148).
Hadden teaches that this biologic is administered daily for 10 days (para. 0143) by injection.
Hadden also teaches the concentrations of cytokines in IRX-2, which include a concentration of IL-1β that ranges from 60-6,000 pcg/mL, more preferably, from 150-1,800 pcg/mL; a concentration of IL-2 that ranges from 600-60,000 pcg/mL, more preferably, from 3,000-12,000 pcg/mL, and concentrations of IFN-γ and TNF-α that range from 200-20,000 pcg/mL, more preferably, from 1,000-4,000 pcg/mL, a concentration of IL-6 that ranges from 60-6,000 pcg/mL, more preferably, from 300-2,000 pcg/mL; and a concentration of IL-8 that ranges from 6000-600,000 pcg/mL, more preferably from 20,000-180,000 pcg/mL (para. 0092-0093).
However, Hadden does not teach administration of IRX-2 and the anti-PD-L1 antibody atezolizumab at different times.
Zhou teaches that PD-L1 binding polypeptides can be administered alone or in combination with one or more additional therapies such as immunotherapy, and that such treatments can be administered at different times for treating cancer (para. 0112-0113).
Zhou also teaches that IFN-γ stimulation increases expression of PD-L1 on the cell surface (para. 0004). 

Wang teaches that IL-2 and IFN-γ induce upregulation of CTLA-4 expression via antigen-presenting cells (APC) activation (abstract).
It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of Hadden, Zhou, Fehrenbacher, and Wang to arrive at the claimed invention. Zhou and Wang teach that exposure to IFN-γ, which is administered as part of IRX-2 according to Hadden, results in the upregulation of PD-L1 (Zhou) and CTLA-4 (Wang) on cell surfaces. The administration of IRX-2 would therefore naturally increase expression of these cell surface antigens, which would in turn potentiate the activity of antibodies that bind PD-L1 or CTLA-4. Hadden also teaches that administration of IRX-2 is useful for enhancing an immune response in a patient (para. 0027). The skilled artisan would be able to combine the teachings of the above prior art references by known methods, which each component performing its known functions, and the combination would have exhibited a predictable synergy. 
All the claimed elements were known in the prior art and one of ordinary skill in the art could have arrived at the claimed invention by using known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PETER JOHANSEN/            Examiner, Art Unit 1644                                                                                                                                                                                            

/SHARON X WEN/            Primary Examiner, Art Unit 1644